DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the combinations of inner and outer catheters with a guide wire and a dilator, wherein the inner catheter is bent at the distal end for puncturing the vessel wall in a left sulcus atrioventricularis and comprises a marker(s) as recited claims 4 and 5; the needle catheter, needle, guide catheter arrangement as recited in claims 7-8; etc. must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 11, 14 and 15 is/are objected to because of the following informalities: With respect to claim 14, "The method according to one of claim 11" appears to contain a typographical error, and should be corrected. With respect to claims 11 and 15, each occurrence of "the exit opening" should be amended to "the lateral exit opening" for consistency with the previously-recited limitation(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 4-9, 11, 15 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2, 4, 6, 15 and claims dependent thereon, as the claims indicate the method "further comprises" the recited steps, it is unclear how, if at all, the additional steps relate to the previously-recited single step of transvenously inserting the pressure sensor through a coronary sinus of the heart into the left atrium. Are they performed in addition to the inserting, or are they intended to further limit the method in which the pressure sensor is inserted? For the purpose of this Office action, the above-noted claims will be further discussed with the understanding the steps further limit the manner in which the pressure sensor is inserted, e.g., with respect to claim 2, within the scope of, "The method according to claim 1, wherein inserting the pressure sensor transvenously through a coronary sinus of the heart into the left atrium comprises: providing an implantable pressure sensor probe comprising the pressure sensor, wherein the pressure sensor is arranged in a distal portion of the pressure sensor probe…."
Regarding claim 4 and claims dependent thereon, the scope of "probing" the coronary sinus is unclear. The specification as filed provides no clarification for this term, or what is encompassed and/or required by said probing. For the purpose of this Office action, the above-noted limitation will be further discussed with the understanding probing encompasses merely positioning a suitable implantation tool within the coronary sinus. 
Regarding claims 5, 7, 11 and claims dependent thereon, the limitation "wherein an orientation of the tip of the inner catheter is assessed under fluoroscopy using with one or more markers that are detectable by X-rays arranged at the tip of the inner catheter" of claim 5; the limitation "wherein the puncture needle in the needle catheter is guided through the splinting guide lumen of a guide catheter to the posterior wall of the left atrium" of claim 7; and the limitation "a catheter for implanting a pressure sensor probe into the left atrium (LA) of a human heart is used" of claim 11 are indefinite, as the limitations do not clearly further limit any previously-recited step, or clearly (actively) recite additional steps are required by the method. If these limitations are intended to be a required step of the claimed method, they should be clearly recited as such (e.g., using active voice, present participle, etc.). Alternatively, if the limitations are intended to further limit a previously-recited step, the claims should be amended to clarify this intention. 
Regarding claim 6 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the implantation tool" and "the pressure sensor probe" in the claim. 
Additionally, the limitations "inserting a dilator and finally an internal catheter," "removing the puncture wire and the dilator," "removing the internal catheter," etc. are indefinite, as it is unclear into or from what the recited components are being inserted/removed, the left atrium, the patient, an outer catheter/introducer, etc.? 
Regarding claim 7 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the splinting guide lumen" in the claim. It is additionally unclear to what a "splinting guide lumen" refers. The specification provides no further clarification for this term, but merely repeats the above-noted limitation. The only other use of the base word "splint," states, "a splint is used in the coronary sinus similarly to the coronary sinus probe described above, with the difference that no stimulation electrode is used, but instead a balloon catheter placed specifically for this purpose" (pg. 5). It is unclear how the above disclosure, if at all, relates to a "splinting guide lumen" as recited in the claim. 
Regarding claim 8 and claims dependent thereon, similar to claim 6 above, the limitations "withdrawing the puncture needle completely," "withdrawing the needle catheter after the fixation of the pressure sensor," etc. are indefinite, as it is unclear from what the recited components are being withdrawn or withdrawn "completely," the left atrium, a patient, an outer catheter/introducer, etc.?
Regarding claim 9 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the pressure sensor probe" in the claim. 
Regarding claim 11 and claims dependent thereon, the limitation "a catheter for implanting a pressure sensor probe" is indefinite, as it is unclear how the limitations relate to the limitations of method claim 1, which does not recite a pressure sensor probe. Additionally, in the limitation "wherein a catheter… is used" it is unclear for what the catheter is being used, as there is no clear link between the previously-recited method step and the limitations of claim 11. For the purpose of this Office action, claim 11 will be further discussed with the understanding that the catheter is being "used" to perform the step of claim 1, e.g., within the scope of, "The method according to claim 1, wherein inserting the pressure sensor transvenously through a coronary sinus of the heart into the left atrium is performed using a catheter comprising a catheter body…." However, the examiner notes the functions the catheter, or components thereof, is capable of doing (i.e., "for leading a distal portion of the pressure sensor probe out of the guide lumen") do not appear to limit the claimed method. 
Regarding claim 15 and claims dependent thereon, the limitation "wedging the balloon catheter into the coronary sinus from an inside" is indefinite, as it is unclear to what "from an inside" refers (i.e., from an inside of what?). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0039670 A1 (Berrada).
Regarding claim 1, Berrada teaches a method for implanting a pressure sensor into a left atrium of a human heart (Abstract, device, or pressure sensor(s) thereof (e.g., ¶ [0006]), monitoring pressure in the left atrium), comprising the step of inserting the pressure sensor transvenously through a coronary sinus of the heart into the left atrium (¶ [0006] advancing the device into a coronary sinus of the patient to a location near the left atrium of the patient; puncturing the wall between the coronary sinus and left atrium to create a passage to the left atrium; and positioning/implanting a first portion of the device comprising a pressure sensor or an array of other MEMS and non-MEMS derived sensors at or near the opening or in the left atrium; Figs. 1, 2, etc.).
Regarding claim 2, Berrada teaches the method further comprises providing an implantable pressure sensor probe comprising the pressure sensor (Abstract; ¶ [0006]; etc. device including a pressure sensor(s)), wherein the pressure sensor is arranged in a distal portion of the pressure sensor probe (¶ [0006] where the pressure sensor(s) are provided in a first portion of the device adapted to be positioned/implanted in the left atrium; ¶ [0032] describes this portion as a "distal portion;" etc.); puncturing a shared wall of the coronary sinus and the left atrium to create an opening in the shared wall (¶ [0006] puncturing the wall between the coronary sinus and left atrium to create a passage to the left atrium); and transvenously implanting the pressure sensor probe into the coronary sinus in such a way that the distal portion with the pressure sensor projects through the opening into the left atrium (¶ [0006]; ¶ [0032]; Figs. 1, 2, etc.). 
Regarding claim 9, Berrada teaches the distal portion of the pressure sensor probe has an anchoring portion for anchoring the distal portion in tissue (first anchor 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of US 2022/0008014 A1 (Rowe).
Regarding claim 3, Berrada teaches the limitations of claim 2, as discussed above, and further teaches/suggests the pressure sensor probe is inserted into the coronary sinus via a suitable venous access (Fig. 5B and corresponding description thereof), but does not expressly teach the probe is inserted via a suitable venous access through the subclavian vein.
Rowe similarly teaches/suggests a method comprising inserting an implantable pressure sensor probe comprising a pressure sensor (throughout document, sensor having a sensor element) transvenously through a coronary sinus of the heart into the left atrium (e.g., ¶ [0012]; ¶ [0096]; ¶ [0125]; etc.), wherein the pressure sensor probe is inserted into the coronary sinus via a suitable venous access through the subclavian vein (¶¶ [0101]-[0102]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with inserting the probe via a suitable venous access through the subclavian vein as taught/suggested by Rowe as a simple substitution of one known method for accessing the coronary sinus for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of US 2017/0106176 A1 (Taft).
Regarding claims 4 and 5, Berrada as modified teaches/suggests the limitations of claim 1, and further teaches/suggests probing the coronary sinus with a suitable implantation tool using combinations of inner and outer catheters (Fig. 4, Fig. 5A, ¶ [0039], etc.). Berrada as modified does not teach probing the coronary sinus with a suitable implantation tool using combinations of inner and outer catheters with a guide wire and a dilator, wherein the inner catheter is bent at the distal end for puncturing the vessel wall in a left sulcus atrioventricularis, so that the opening of the distal end of the inner catheter points towards the left atrium. However, Berrada at least suggests at least some embodiments may utilize separate puncture tools or separate puncture steps to create a hole in the left atrial wall (e.g., ¶ [0032]).
Taft teaches/suggests a method of transvenously inserting a device (e.g., shunt) through a coronary sinus of the heart into the left atrium (Fig. 3) comprising probing the coronary sinus with a suitable implantation tool using combinations of inner (deployment or delivery catheter(s)) and outer catheters (introducer sheath) with a guide wire and a dilator (e.g., ¶ [0049]), wherein an inner catheter (Fig. 3D, puncture sheath 23) is bent at the distal end for puncturing the vessel wall in a left sulcus atrioventricularis, so that the opening of the distal end of the inner catheter points towards the left atrium (¶ [0056] puncture sheath 32 has a built-in curvature at the end that aligns with the curvature of the anatomy ensuring that the needle 34 is oriented inward toward the left atrium), wherein an orientation of the tip of the inner catheter is assessed under fluoroscopy using with one or more markers that are detectable by X-rays arranged at the tip of the inner catheter (¶ [0055] radiopaque markers 26 facilitate guiding needle port to a desired location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with inserting the pressure sensor by probing the coronary sinus with a suitable implantation tool using combinations of inner and outer catheters with a guide wire and a dilator, wherein the inner catheter is bent at the distal end for puncturing the vessel wall in a left sulcus atrioventricular, so that the opening of the distal end of the inner catheter points towards the left atrium, wherein an orientation of the tip of the inner catheter is assessed under fluoroscopy using with one or more markers that are detectable by X-rays arranged at the tip of the inner catheter as taught/suggested by Taft facilitate puncturing utilizing a mechanism/method that orients a needle port inward and/or ensures that a puncturing needle is oriented inward toward the left atrium when positioned at a desired location within the coronary sinus (Taft, ¶ [0056]), or alternatively, as a simple substitution of one suitable puncturing mechanism or method usable to position a pressure sensor within the left atrium for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of US 7,976,551 B1 (Gutfinger). 
Regarding claim 6, Berrada teaches the limitations of claim 1, as discussed above, and further teaches/suggests inserting the pressure sensor transvenously through a coronary sinus of the heart into the left atrium comprises puncturing a shared wall between the coronary sinus and the left atrium (¶ [0006] puncturing the wall between the coronary sinus and left atrium to create a passage to the left atrium); inserting an internal catheter (Fig. 4, delivery device, such as sheath 412; Fig. 5, working catheter; etc.); pushing the pressure sensor through the internal catheter so that the distal portion of the pressure sensor probe with the pressure sensor protruding into the left atrium (e.g., Fig. 4, showing the implant is provided in and/or pushed from a lumen of the delivery device/sheath); and removing the internal catheter (¶ [0042]). Berrada neither teaches puncturing the shared wall between the coronary sinus and the left atrium is performed using a puncture wire, nor teaches inserting the pressure sensor further comprises inserting a dilator and removing the puncture wire and the dilator. However, Berrada at least suggests at least some embodiments may utilize separate puncture tools or separate puncture steps to create a hole in the left atrial wall (e.g., ¶ [0032]). 
Gutfinger teaches/suggests a method of inserting a pressure sensor into the left atrium, the method comprising: puncturing a wall to left atrium using a puncture wire (Fig. 7, col. 9, line 37-43, wire-like piercing instrument 702 creates hole 706 to the left atrium); inserting a dilator and finally an internal catheter (Fig. 10, col. 10, lines 16-21, dilator 1002 and sheath 1004 are routed over guidewire 802, and dilator 1002 is forced into hole 706 to widen hole 706 so that sheath 1004 may be routed therethrough); removing the puncture wire (col. 9, line 64 - col. 10, line 15, all components except the guidewire may be removed) and the dilator (col. 10, lines 16-21, after sheath 1004 is inserted into hole 706, dilator 1002 may be withdrawn); pushing the pressure sensor through the internal catheter so that the distal portion of the pressure sensor probe with the pressure sensor protruding into the left atrium (Fig. 11, col. 10, lines 22-38, lead 1102 is routed through the sheath to implant the distal end of lead 1102 into or through the hole in the septum, wherein lead 1102 may include one or more devices for sensing conditions in or providing therapy to the left atrium, such as pressure sensor 1106). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with puncturing the shared wall between the coronary sinus and the left atrium being performed using a puncture wire, and inserting the pressure sensor by inserting a dilator and removing the puncture wire and the dilator as taught and/or suggested by Gutfinger as a simple substitution of one suitable puncturing mechanism or method usable to position a pressure sensor within the left atrium for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of Rowe and US 2009/0163822 A1 (Doan).
Regarding claim 7, Berrada teaches the limitations of claim 2, as discussed above, and further teaches/suggests a puncturing mechanism is guided the posterior wall of the left atrium (e.g., Fig. 6), wherein inserting the pressure sensor comprises inserting the pressure sensor, arranged on the distal portion of the pressure sensor probe, into the left atrium via a catheter (e.g., Fig. 4), but does not teach a puncture needle in a needle catheter is used to create the opening, wherein the puncture needle in the needle catheter is guided through the splinting guide lumen of a guide catheter to the posterior wall of the left atrium, or inserting the pressure sensor comprises puncturing, using the puncture needle, the posterior wall; inserting the needle catheter into the left atrium; withdrawing the puncture needle completely; inserting the pressure sensor probe into the left atrium via the needle catheter; and withdrawing the needle catheter after the fixation of the pressure sensor. However, Berrada at least suggests at least some embodiments may utilize separate puncture tools or separate puncture steps to create a hole in the left atrial wall (e.g., ¶ [0032]).
Rowe teaches/suggests a method comprising using a needle catheter (¶ [0102] deployment catheter to form and prepare an opening in the wall of the left atrium and to deliver an implant) guided through the guide lumen of a guide catheter (¶ [0102] introducer sheath) to the posterior wall of the left atrium (e.g., Fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with inserting the pressure sensor by guiding a puncture mechanism through the guide lumen of a guide catheter to the posterior wall of the left atrium as taught/suggested by Rowe as a simple substitution of one suitable puncturing mechanism or method usable to create an opening for positioning a pressure sensor within the left atrium for another to yield no more than predictable results. See MPEP 2143(I)(B).
Berrada as modified does not teach the guide lumen of the guide catheter is a "splinting" guide lumen. However, Applicant discloses slittable/dividable catheters are common (pg. 4). Doan similarly discloses a sheath catheter may be peelable for easy removal (e.g., ¶ [0153]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with the guide catheter comprising a splinting guide lumen in order to facilitate removal of the guide catheter after insertion of the sensor (e.g., Doan, ¶ [0153]). 
Regarding claim 8, Berrada as modified teaches/suggests the limitations of claim 7, as discussed above, but does not expressly teach the puncturing mechanism for puncturing/creating the opening comprises a puncture needle in a needle catheter. However, as noted above, Rowe (or Berrada as modified thereby) teaches/suggests utilizing the same catheter for puncturing and insertion of the sensor. 
Doan teaches and/or suggests a method for implanting a pressure sensor in the left atrium comprising puncturing, using a puncture needle (needle 1601) in a needle catheter (Figs. 15-23, catheter 1607, 1805, etc.) at a desired location to create an opening to the left atrium at a desired location (Fig. 15, 1505); inserting the needle catheter into the left atrium (Fig. 15, 1511); withdrawing the puncture needle completely (¶ [0147] after the catheter is in place the needle and dilator may be removed from the patient and from the catheter); inserting a pressure sensor, arranged on a distal portion of a pressure sensor probe, into the left atrium via the needle catheter (Fig. 15, 1513-1515; ¶ [0148]); and withdrawing the needle catheter after the fixation of the pressure sensor (Fig. 15, 1523).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with inserting the pressure sensor by puncturing, using a puncture needle in a needle catheter at a desired location to create an opening to the left atrium at a desired location; inserting the needle catheter into the left atrium; withdrawing the puncture needle completely; inserting the pressure sensor, arranged on the distal portion of the pressure sensor probe, into the left atrium via the needle catheter; and withdrawing the needle catheter after the fixation of the pressure sensor as taught/suggested by Doan in order to utilize a single catheter (e.g., needle catheter) to facilitate puncturing and insertion of the sensor and/or a simple substitution of one suitable mechanism or method usable to create an opening at a desired location and position a pressure sensor therein for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of US 2005/0288722 A1 (Eigler).
Regarding claim 10, Berrada teaches the limitations of claim 9, as discussed above, but does not expressly refer to the anchoring portion as a barb, umbrella, plate, loop and flange. 
Eigler teaches/suggests a comparable pressure sensor probe having an anchoring portion for anchoring the probe in tissue including barbs (e.g., barbs 145). Eigler discloses such barbs are a suitable alternative to legs comparable to those disclosed by Berrada (e.g., ¶ [0213]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada the anchoring comprising a barb(s) as taught/suggested by Eigler in order to reduce chronic irritation compared to larger anchors (Eigler, ¶ [0213]) and/or as a simple substitution of one known anchoring mechanism for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of US 2010/0298930 A1 (Orlov). 
Regarding claims 11-12, Berrada teaches the limitations of claim 1, as discussed above, and further teaches and/or suggests implanting the pressure sensor and/or a pressure sensor probe comprising the pressure sensor is performed using a catheter comprising a catheter body in which a guide lumen for the pressure sensor probe is formed (Fig. 4, delivery device, such as sheath 412, showing the implant is provided in and/or moveable within a lumen of the delivery device/sheath; Fig. 5, working catheter; etc.). Berrada does not teach a distal portion of the catheter body comprises lateral exit opening for leading a distal portion of the pressure sensor probe out of the guide lumen; a marker detectable by X-rays to determine a position of the exit opening; or a balloon arranged thereon. 
Orlov teaches/suggests a method comprising inserting a pressure sensor/pressure sensor probe (¶ [0191]) transvenously through a coronary sinus of the heart into the left atrium (¶ [0003] accessing the left atrium or the mitral valve of a mammalian heart through the coronary sinus; ¶ [0068] passing an object into the left atrium through the side port), wherein inserting the pressure sensor is performed using a catheter (70) comprising a catheter body (72) in which a guide lumen for the pressure sensor probe is formed (main lumen 80; ¶ [0189] where the object is passed through at least part of main lumen 80 and through a puncture into left atrium 24), wherein a distal portion of the catheter body comprises lateral exit opening for leading a distal portion of the pressure sensor probe out of the guide lumen (side port 82); a marker detectable by X-rays to determine a position of the lateral exit opening (¶ [0277] where side port 82 is provided with a marker(s) opaque to a guiding modality, such as radiographic imaging); and a balloon arranged at the distal portion of the catheter body (reversible anchoring component or inflatable balloon 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with inserting the pressure sensor using a catheter comprising a catheter body in which a guide lumen for the pressure sensor probe is formed, wherein a distal portion of the catheter body comprises lateral exit opening for leading a distal portion of the pressure sensor probe out of the guide lumen; a marker detectable by X-rays to determine a position of the exit opening; and a balloon arranged at the distal portion of the catheter body as taught/suggested by Orlov in order to facilitate defining a minimally-invasive conduit to left atrium (Orlov, ¶ [0188]), facilitate anchoring the catheter a desired location that does not move relative to the punching location (Orlov, ¶ [0112]), etc. and/or as a simple substitution of one known catheter suitable for transvenously inserting a pressure sensor through a coronary sinus of the heart into the left atrium for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 15, Berrada teaches the limitations of claim 1, as discussed above, and teaches/suggests inserting the pressure sensor transvenously through a coronary sinus of the heart into the left atrium comprises providing an implantable pressure sensor probe comprising the pressure sensor (device including a pressure sensor(s)), wherein the pressure sensor is arranged in a distal portion of the pressure sensor probe (¶ [0006] where the pressure sensor(s) are provided in a first portion of the device adapted to be positioned/implanted in the left atrium; ¶ [0032] describes this portion as a "distal portion;" etc.); pushing the pressure sensor probe through a guide lumen of a catheter (Fig. 4, delivery device, such as sheath 412; Fig. 5, working catheter; etc.) so that the distal portion of the pressure sensor probe with the pressure sensor protruding into the left atrium (e.g., Fig. 4, showing the implant is provided in and/or pushed from a lumen of the delivery device/sheath); and withdrawing the catheter (¶ [0042]). Berrada does not teach inserting the pressure sensor further comprises providing a balloon catheter having the guide lumen with a lateral exit opening for the pressure sensor probe; advancing the balloon catheter into the coronary sinus with the balloon deflated; wedging the balloon catheter into the coronary sinus from an inside and fixing an exit point relative to a shared wall between the coronary sinus and the left atrium in a position suitable for puncture; puncturing the shared wall through the exit opening; and deflating the balloon.
Orlov teaches/suggests a method for inserting a pressure sensor/pressure sensor probe (¶ [0191]) transvenously through a coronary sinus of the heart into the left atrium (¶ [0003] accessing the left atrium or the mitral valve of a mammalian heart through the coronary sinus; ¶ [0068] passing an object into the left atrium through the side port), the method comprising: providing a balloon catheter (catheter 70 including a reversible anchoring component/inflatable balloon 90) having the guide lumen (main lumen 80) with a lateral exit opening (side port 82) for a pressure sensor probe (e.g., ¶¶ [0189]-[0191]); advancing the balloon catheter into the coronary sinus with the balloon deflated (¶ [0183] while balloon 90 is in a first non-anchoring state, device 70 is mounted onto catheter-guiding guide wire 84 through catheter-guiding guide wire lumen 88 and directed in the usual way so that distal end 76 of elongated catheter body 72 is located inside coronary sinus 52 where side port 82 faces wall 98 of cardiac tissue separating coronary sinus 52 from left atrium 24); wedging the balloon catheter into the coronary sinus and fixing an exit point relative to a shared wall between the coronary sinus and the left atrium in a position suitable for puncture (¶ [0186] balloon 90 is inflated to a second anchoring state, engaging the luminal walls of coronary sinus 52 so as to stabilize and anchor the position of distal end 76 in coronary sinus 52); puncturing the shared wall through the lateral exit opening (¶ [0187] a piercing component 100 is placed into main lumen 80 from proximal end 74 of catheter body 72 and guided through main lumen 80 to emerge out through side port 82, puncturing tissue of wall 98 separating coronary sinus 52 from left atrium 24 to emerge into left atrium 24); pushing the pressure sensor probe through the guide lumen and into the left atrium (¶¶ [0189]-[0191] an object is passed through the main lumen 80 through side port 82 and the puncture and into left atrium 24); and deflating the balloon (¶ [0188] where the conduit is maintained only for a period of time, suggesting, after this time, the catheter is removed by deflating the balloon to allow the device to readily move through the vasculature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with inserting the pressure sensor transvenously through a coronary sinus of the heart into the left atrium further comprising the steps of providing a balloon catheter having the guide lumen with a lateral exit opening for the pressure sensor probe; advancing the balloon catheter into the coronary sinus with the balloon deflated; wedging the balloon catheter into the coronary sinus from an inside and fixing an exit point relative to a shared wall between the coronary sinus and the left atrium in a position suitable for puncture; puncturing the shared wall through the exit opening; and deflating the balloon as taught/suggested by Orlov in order to insert the pressure sensor by a method defining a minimally-invasive conduit to left atrium (Orlov, ¶ [0188]), anchoring the catheter in a desired location that does not move relative to the punching location (Orlov, ¶ [0112]), etc. and/or as a simple substitution of one known catheter and associated method suitable for transvenously inserting a pressure sensor through a coronary sinus of the heart into the left atrium for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of Orlov as applied to claim(s) 11 above, and further in view of Eigler.
Regarding claim 13, Berrada as modified teaches/suggests the limitations of claim 11, as discussed above, but does not expressly teach the marker comprises a heavy metal. 
Eigler teaches/suggests a catheter (delivery catheter 220) for implanting a pressure sensor probe (assembly 100), wherein a distal portion of the catheter body comprises a marker detectable by X-rays to determine a position of the exit opening (radiopaque marker 225), wherein the marker comprises a heavy metal (¶ [0076] where radiopaque markers are made of gold, platinum, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with the marker comprising a heavy metal as taught/suggested by Eigler as a simple substitution of one suitable radiopaque material for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of Orlov as applied to claim(s) 11 above, and further in view of US 2020/0276412 A1 (Tennant).
Regarding claim 14, Berrada as modified teaches/suggests the limitations of claim 11, as discussed above, but does not expressly teach the marker is T-shaped. 
Tennant teaches/suggests a catheter comprising at least one radiopaque marker, wherein the marker is asymmetrical (e.g., ¶ [0056]; ¶ [0065]; etc.). One of ordinary skill in the art would readily appreciate that a T-shape is asymmetric along at least one axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada with the marker being asymmetrical, as taught/suggested by Tennant in order to ensure the catheter device is oriented/rotated properly at a desired or target location (Tennant, ¶ [0056]; ¶ [0065]). 
As noted above, one of ordinary skill in the art would readily appreciate that a T-shape is asymmetric along at least one axis, such that Berrada as modified above reasonably suggests a T-shape marker. Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Berrada with the marker being T-shaped because Applicant has not disclosed that this specific shape provides an advantage, is used for a particular purpose, or solves a stated problem over other shapes providing the same functionality (i.e., identifying a desired orientation of the catheter with respect to rotation about a central axis, as described by Applicant in pg. 12, lines 6-12). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the exemplary asymmetrical marker shapes expressy disclosed by Tennant (e.g., C-shape, Z-shape) because either arrangement facilitates orienting/rotating the catheter at a target location as desired.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berrada in view of US 2004/0147969 A1 (Mann).
Regarding claim 16, Berrada teaches the limitations of claim 1, as discussed above, and further teaches and/or suggests the method further comprises measuring, by the pressure sensor, a left atrial pressure and generating pressure signals (¶ [0028] sensed data), but does not teach the method further comprises detecting, by a pectorally implanted unit, the pressure signals from the pressure sensor; or sending, by the pectorally implanted unit, the detected pressure signals to a device located outside the human body.
Mann teaches/suggests a method comprising inserting a pressure sensor into the left atrium (sensor package 15; ¶ [0189]); measuring, by the pressure sensor, a pressure in the left atrium and generating pressure signals (¶ [0189] generate a signal indicative of pressure in the left atrial chamber of the patient's heart); detecting, by a pectorally implanted unit (housing 7 including a signal processor; ¶ [0330] implanted near the collarbone), the pressure signals from the pressure sensor (¶ [0233] signal processing apparatus receives signals from the sensor(s)); and sending, by the pectorally implanted unit, the detected pressure signals to a device located outside the human body (external device 6) (¶ [0098] where external device 6 receives signals indicative of one or more physiological parameters from housing 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berrada to further comprise, with a pectorally-implanted unit, detecting the pressure signals from the pressure sensor and sending the detected pressure signals to a device located outside the human body as taught/suggested by Mann in order to enable monitoring a patient's cardiovascular status in general, and/or congestive heart failure in particular, and notifying the patient to continue or modify his medications, while also providing electronic pacemaker stimulation of the heart as needed to prevent side effect(s) of these drugs (Mann, ¶ [0051]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791